Spring, J.
(dissenting):
I think it was error for the court to permit the jury to consider as an element of damages the fact that the plaintiff was suffering from *451diabetes, as such, damages did not “ necessarily and immediately flow from the injury,” and are not, therefore, covered by the general allegations of the complaint setting forth the injuries sustained. (Kleiner v. Third Avenue Railroad Co., 162 N. Y. 193, 200; Lewin v. Lehigh Valley R. R. Co., 66 App. Div. 409, and the cases there cited.) For this reason I dissent from the opinion of the court below, and believe a new trial should be granted.
Judgment and order affirmed, with costs.